MEMORANDUM **
Our review of appellant’s response to the court’s order to show cause, appellee’s *687reply thereto, and appellant’s subsequent filings indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
We review the district court’s dismissal of appellant’s case for failure to comply with a court order pursuant to Federal Rule of Civil Procedure 41(b) for an abuse of discretion. See Johns v. County of San Diego, 114 F.3d 874 (9th Cir.1997) (quoting Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992)). The district court did not abuse its discretion in dismissing appellant’s case when he failed to respond to the court’s order to show cause regarding his competency to litigate the civil action. See Krain v. Smallwood, 880 F.2d 1119, 1121 (9th Cir.1989) (holding that a district court may dismiss a case without prejudice where the plaintiff refuses to cooperate with the court’s order requiring the plaintiff to provide evidence regarding mental competency).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.